In two related proceedings pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground of mental illness, the mother appeals from two orders of fact-finding and disposition (one as to each child) of the Family Court, Kings County (Elkins, J.), both dated September 27, 2005, which, after a fact-finding hearing, inter alia, terminated her parental rights and transferred custody and guardianship of the children to the Commissioner of Social Services of the City of New York and Little Flower Children’s Services for purposes of adoption.
Ordered that the orders are affirmed, without costs or disbursements.
The petitioner agency established by clear and convincing evidence that the mother, presently and for the foreseeable future, will be unable, by reason of mental illness, to provide proper and adequate care for her children (see Social Services Law § 384-b [4] [c]; Matter of Michael W., 15 AD3d 670, 670-671 [2005]). After interviewing the mother and reviewing her medical records and case history, the court-appointed clinical psychologist testified that the mother suffers from “psychotic disorder NOS,” i.e., a psychotic disorder “not otherwise specified.” The psychologist opined that, if returned to the mother, the children would be at risk of being neglected in the present and foreseeable future, because of the mother’s mental illness, her lack of insight about it, and her refusal to seek treatment. This evidence supported the Family Court’s determination (see Matter of Dederia S.C., 26 AD3d 375 [2006]; Matter of Karyn Katrina D., 19 AD3d 592 [2005]; Matter of Julia P., 8 AD3d 389 [2004]). Crane, J.R, Florio, Fisher and Dickerson, JJ., concur.